t c memo united_states tax_court dean russell cates and teresa stinnett cates petitioners v commissioner of internal revenue respondent docket no filed date dean russell cates and teresa stinnett cates pro sese brianna b taylor john w sheffield iii ashley y smith and madeline morgan student for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty pursuant to section a of dollar_figure for the taxable_year the issues for decision are whether petitioners were required to report as income the entire amount of a dollar_figure distribution received from a qualified_retirement_plan if so whether petitioners are liable for the additional tax imposed by sec_72 on early distributions from a qualified_retirement_plan whether petitioners are entitled to a deduction for unreimbursed employee business_expenses not originally claimed on their federal_income_tax return for the year at issue and whether petitioners are liable for the accuracy-related_penalty we resolve all issues in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in georgia at the time the petition was filed with the court teresa stinnett cates petitioner is a college graduate having received a bachelor’s degree in finance from the university of tennessee during petitioner worked for two different insurance_companies from to march or date she was employed at fcci insurance group fcci as a marketing 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure underwriter starting in date she was employed at harleysville insurance co harleysville as a commercial lines territory manager shortly after joining harleysville petitioner enrolled in a master of business administration m b a program at walden university at the time of trial she was still finishing that program despite having left harleysville a little over a year after joining that company to work for selective insurance co her then-current employer petitioner was a participant in fcci’s sec_401 profit-sharing_plan which was administered by vanguard fiduciary trust co vanguard it is undisputed that petitioner received a distribution of dollar_figure from vanguard during as of the close of that year petitioner was under 59½ years of age vanguard sent the internal_revenue_service irs and petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reflecting the dollar_figure distribution as an early distribution with no known exception the form also reflected federal tax withheld of dollar_figure walden university sent the irs and petitioner a form 1098-t tuition statement for reflecting petitioner’s student status as at least a half-time graduate student zero payments received for qualified_tuition_and_related_expenses and dollar_figure billed for qualified_tuition_and_related_expenses petitioners prepared and timely filed their joint form_1040 u s individual_income_tax_return for joint_return reporting as relevant here receipt of the entire distribution from the vanguard-administered plan specifically on line 16a of the joint_return petitioners reported dollar_figure as the amount of pensions and annuities however on line 16b they reported dollar_figure as the taxable_amount and they included that amount in taxable_income petitioners attached to the joint_return form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts in part i of the form they reported the dollar_figure amount as early distributions included in income dollar_figure thereof as not subject_to the additional tax imposed by sec_72 because of exception distributions due to an irs levy on the qualified_retirement_plan dollar_figure as the amount subject_to the additional tax and dollar_figure as the amount of the additional tax petitioners also reported the dollar_figure amount on line in the section for other taxes on the joint_return petitioners also attached to the joint_return a schedule a itemized_deductions on which they reported among other items dollar_figure of unreimbursed employee business_expenses however because this reported amount did not exceed of their adjusted_gross_income they were unable to deduct these expenses finally petitioners neither reported on line of the joint_return any amount for tuition and fees nor attached to the joint_return form_8917 tuition_and_fees_deduction relying on the vanguard form 1099-r respondent sent petitioners a notice_of_deficiency on date determining that the entire amount of the dollar_figure distribution was taxable and subject_to the sec_72 additional tax and that they were liable for the substantial_understatement_of_income_tax_penalty under sec_6662 and b on date petitioners timely petitioned this court for redetermination of the deficiency and the penalty contending that dollar_figure of the dollar_figure distribution was nontaxable because those funds were rolled over to a new sec_401 plan and used for educational expenses at a time not established by the record after petitioning this court but before trial of this case petitioners submitted to respondent a revised joint_return which they signed and dated date as relevant here petitioners reported on line 16b of this form that dollar_figure of the dollar_figure distribution was taxable in addition they claimed on this form an increased deduction for additional unspecified schedule a expenses then at a later time also not established by the record but before trial of this case petitioners submitted to respondent a joint form 1040x amended u s individual_income_tax_return for which they signed but did not date this form reflects adjusted_gross_income that includes the entire dollar_figure distribution as taxable and an additional schedule a itemized_deduction of dollar_figure i burden_of_proof opinion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and except for the burden of production in any court_proceeding with respect to a taxpayer’s liability for any penalty addition_to_tax or additional_amount see sec_7491 the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous see rule a 290_us_111 this burden of production and proof remains on the taxpayer even with respect to the additional tax under sec_72 because the sec_72 additional tax is a tax and not a penalty addition_to_tax or additional_amount within the meaning of sec_7491 see 144_tc_140 citing ross v commissioner tcmemo_1995_599 tax ct memo lexi sec_597 at under sec_6201 if a taxpayer asserts a reasonable dispute with re- spect to an item_of_income reported on an information_return filed by a third party eg a form 1099-r and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the portion of the deficiency attributable to the income item petitioners have not raised any dispute with respect to the accuracy of the form 1099-r that vanguard sent the irs and petitioner for nor do they contend that they have met the other requirements under sec_6201 accordingly the burden of production with respect to the income in this case does not shift to respondent under sec_6201 petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 nor have they established that the requirements for shifting the burden_of_proof under sec_7491 have been met accordingly the burden_of_proof with respect to the income and the sec_72 additional tax also remains on petitioners ii taxability of retirement distribution sec_402 provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities it is undisputed that petitioner received a distribution of dollar_figure in from the vanguard-administered plan a qualified_retirement_plan accordingly the entire distribution is taxable to petitioners unless some exclusion applies petitioners contend that dollar_figure of the dollar_figure distribution is nontaxable because that amount should be reflected as a rollover to the nationwide savings_plan which was administered by charles schwab for nationwide insurance co nationwide the company into which harleysville merged shortly after petitioner joined harleysville sec_402 provides a rollover exception to the sec_402 general_rule under sec_402 any portion of an eligible_rollover_distribution as defined in sec_402 that is paid to an employee and which the employee transfers to an eligible_retirement_plan as defined in sec_402 is excluded from gross_income for the taxable_year in which the distribution is paid however this rollover exception is not available for any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 sec_1_402_c_-2 q a-11 income_tax regs thus to avail themselves of the rollover exception petitioners must show that some portion of the dollar_figure distribution was transferred within days of petitioner’s receipt of the distribution to another eligible_retirement_plan petitioner asserted at trial that dollar_figure of the dollar_figure distribution was set_aside specifically for a rollover but acknowledged that the proper paperwork was not actually completed to reflect a rollover of this amount into the nationwide savings_plan according to petitioner this failure occurred because of harleysville’s merger into nationwide consequently as evidence that this rollover occurred she instead pointed to documentation in the record from vanguard showing that as of date her vested balance in fcci’s sec_401 profit-sharing_plan was dollar_figure and from nationwide showing that as of date her vested balance in the nationwide savings_plan was dollar_figure this documentation does not establish that petitioner rolled over dollar_figure or any other amount to a nationwide qualified_retirement_plan much less that a rollover was effected within days of her receipt of the dollar_figure distribution from the vanguard-administered plan accordingly the entire dollar_figure distribution is includable in petitioners’ gross_income for iii additional tax under sec_72 sec_72 imposes an additional tax on early distributions from a qualified_retirement_plan see sec_72 the additional percent tax however does not apply to certain enumerated distributions see sec_72 as relevant here the additional tax does not apply to the extent that early distributions are used for qualified_higher_education_expenses of the taxpayer in the year of the early distributions see sec_72 qualified_higher_education_expenses generally include expenses for tuition fees books supplies and equipment and in limited circumstances room and board see sec_72 sec_529 petitioner suggested at trial that dollar_figure of the dollar_figure distribution qualifies for this exception because that amount was used to pay expenses related to the m b a program she was enrolled in at walden university in however there is no evidence in the record that petitioners in fact made any tuition and related payments to walden university in for petitioner’s m b a studies there the form 1098-t that walden university sent the irs and petitioner for shows only amounts billed for qualified_tuition_and_related_expenses indeed the form also shows that zero payments were received for qualified_tuition_and_related_expenses without some documentation to support petitioner’s vague testimony we cannot conclude that she used any portion of the dollar_figure distribution she received from the vanguard-administered plan to pay m b a expenses or that the expenses even if paid are qualified_higher_education_expenses within the meaning of sec_72 and sec_529 on the record before us we find that none of the enumerated statutory exceptions applies here and thus petitioner’s entire dollar_figure distribution is subject_to the sec_72 additional tax iv schedule a unreimbursed employee business_expenses tax deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 292_us_435 sec_262 expressly denies a deduction for personal living or family_expenses on the other hand under sec_162 a taxpayer may deduct unreimbursed employee business_expenses as an ordinary and necessary business_expense 79_tc_1 54_tc_374 whether an expense is deductible under sec_162 is a question of fact and the taxpayer must demonstrate that the purpose of the expense was primarily business rather than personal and that the business in which the taxpayer is engaged benefited or was intended to be benefited by the expense 74_tc_1266 48_tc_358 sec_1_162-5 income_tax regs provides that a taxpayer may deduct educational expenses as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in his or her employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation a taxpayer may not deduct any expenses under sec_162 to the extent that the taxpayer is entitled to but does not claim reimbursement from his or her employer for expenditures related to his or her status as an employee lucas v commissioner t c pincite in this regard such expenses are not considered necessary 788_f2d_1406 9th cir aff’g tcmemo_1984_533 24_tc_21 petitioner at trial contended that petitioners should be allowed a deduction for various unreimbursed employee business_expenses to wit tuition and related expenses to walden university dues for professional membership organizations and travel including vehicle and meals and entertainment_expenses petitioner testified that these expenses related to her employment with either fcci or harleysville with the bulk of them associated with her employment with fcci she further testified that these expenses were not reimbursable or reimbursed however petitioners did not produce a copy of harleysville’s reimbursement policy despite petitioner’s acknowledging at trial that harleysville had such a policy they did produce and introduce into the record a copy of the employee handbook of fcci however that handbook states that fcci will reimburse employees for business travel including lodging meal and transportation charges and registration or tuition fees for educational conferences conventions and training seminars subject_to prior supervisory approval of those fees the handbook also states that fcci will pay for salaried employees’ membership in professional organizations so long as the organization is relevant to the employee’s current fcci job the employee has been employed with fcci for days and the employee obtains supervisory approval of membership in the organization the handbook further states that subject_to certain time in service and employee performance conditions fcci will reimburse an employee up to dollar_figure per year for the cost of a college education program including an m b a program at a regionally accredited educational_institution at the conclusion of a successfully completed course petitioners have failed to show the court why petitioner’s expenses are necessary when it seems contrary to what she may have believed that she in fact could have sought reimbursement for them although her testimony also implies that she may have sought reimbursement for some of the expenses but was denied petitioners did not produce any supporting documentation to that effect because petitioner’s general testimony alone is insufficient to prove that petitioners are entitled to a deduction for her unreimbursed employee business_expenses we find in favor of respondent on this issue v accuracy-related_penalty under sec_6662 we now address whether petitioners are liable under sec_6662 and b for an accuracy-related_penalty on an underpayment due to a substantial_understatement_of_income_tax sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if as provided by sec_6662 the underpayment is attributable to any substantial_understatement_of_income_tax the term substantial_understatement means an understatement of income_tax that exceeds the greater of of the tax required to be shown on the 2furthermore as to the tuition and related expenses to walden university petitioner’s testimony was such that these expenses would not meet the deductibility requirements under sec_1_162-5 income_tax regs and as indicated supra p there is no evidence in the record that petitioners actually made any tuition and related payments to walden university in any event neither have petitioners produced adequate substantiation of petitioner’s travel_expenses see sec_274 sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date return or dollar_figure sec_6662 the commissioner bears the burden of production regarding a taxpayer’s liability for the accuracy-related_penalty and thus is required to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving through persuasive evidence that the commissioner’s penalty determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite respondent has discharged his burden of production by providing sufficient evidence showing that petitioners’ understatement of income_tax for exceeds the greater of of the tax that was required to be shown on the joint_return or dollar_figure application of the accuracy-related_penalty may be avoided with respect to any portion of an underpayment if it is shown there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 higbee v commissioner t c pincite the determination of whether the taxpayer had reasonable_cause and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see also higbee v commissioner t c pincite taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v commissioner t c memo in addition reliance on professional advice may indicate reasonable_cause and good_faith if in the light of all the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith id pincite at trial petitioner who has a bachelor’s degree in finance and is pursuing her m b a appeared sincere but confused particularly about the tax treatment of the dollar_figure distribution she admitted receiving from the vanguard-administered plan in petitioner stated that petitioners did consult with an accountant in preparing the joint_return this statement alone however is insufficient evidence as to the application of the accuracy-related_penalty including that they had reasonable_cause and good_faith because the underpayment was by definition substantial we will sustain the penalty 3dean russell cates did not appear at trial we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
